                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

MARK STINSON                                                                 PETITIONER
Reg. #29908-076

v.                          Case No. 2:19-cv-00016 BSM

DEWAYNE HENDRIX, Warden,
FCI FORREST CITY                                                            RESPONDENT

                                          ORDER

       The proposed findings and recommendations (“recommendation”) from United States

Magistrate Judge Jerome T. Kearney [Doc. No. 19] has been received. After de novo review

of the record, the recommendation is adopted, and the petition is dismissed without prejudice.

       IT IS SO ORDERED this 28th day of August 2019.




                                                    UNITED STATES DISTRICT JUDGE
